DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 101831884, published on 02/26/2018, cited herein with identical US 20190359772) in view of Nonaka et al (US 20070147767).

Kim teaches a polyamide-imide film for display (see 0051), which is formed from 0.2 mole  of 2,2 ' - bis ( trifluoromethyl ) -4,4 ' - diaminobiphenyl ( TFDB),  0.06 mole  of 2,2 ' - bis ( 3,4 - dicarboxyphenyl ) hexafluoropropane dianhydride ( 6 - FDA ), 0.084 mole ) of 1,1 ' - biphenyl - 4,4' dicarbonyldichloride ( BPDC ) and  0.048 mole ) of terephthaloyl chloride ( TPC ) in dimethyl acetamide ( DMAC), (see Example 1 at 0116), meeting the limitations of claim 13.

Regarding claims 14 and 15, Kim discloses that the film above has an excellent optical characteristics, such as Transmittance about 90%, Yellow index within the range of 2.39-2.56, Modulus from 5.23 to 5.41 GPA and Haze within the range of 0.44-0.60 (see Tables 1 and  2 at 0131).

The polymer solution was coated onto a glass plate without such separate steps of precipitation, drying  and redissolution , which was then dried with hot air at 80 ° C for 30 minutes . The dried polyamide - imide polymer was peeled off from the glass plate , fixed to a pin frame , and thermally treated in a temperature range of 80 ° C. to 300 ° C. at a temperature elevation rate of 2 ° C/min to obtain a polyamide - imide film having a thickness of 50 um (see 01020). 
Kim  teaches that the polyamide-imide film may contain inorganic particles such as silica particles or the like. Accordingly, the polyamide-imide film according to the embodiment can have improved windability and low haze (see 0054).

In reference to claim 12, Kim fails to teach claimed amount of filler particles in the resin. However, it is possible to roughly estimate a range of filler loading. 
It is known that In the polyamide-imide film the number of silica particles on the surface visible on an atomic force microscope (AFM) image may be about 5 to about 30 based on a size of 10 μm×10 μm and diameter of the silica particles may be about 10 nm to 200 nm (meeting the limitations of claim 11).
Calculated total area of observation is 10x10= 100 μm2. Assuming that  average particle size for instance is  100 nm (i.e. 0.1 μm) and number of particles of 15 (both values taken in the middle of the ranges disclosed), the area covered by particles is                 
                    3.14
                
            *(0.1^2)*15/4=0.12 μm2 and volume percent of coverage is 0.12*100/100=0.12% (i.e. 1200 ppm).  

Note that Kim and Applicant teach essentially the same polyamide-imide, prepared at the same conditions. 
However, Kim fails to teach such filler as Barium Sulfate. 

Nonaka teaches a polyamide  obtained by polymerizing 9,9-bis(4-amino-3-fluorophenyl)fluorene and 2-chloro-terephthalic acid dichloride. (see Example 2 2 at 0105).

In reference to claim 18, Nonaka teaches a method preparation, where  the filler dispersion combines with the polymeric solution. Kim discloses a step of and extruding and casting the polymer solution and then drying and thermally treating the cast polymer solution  (see 0067).

Regarding claims 10, 19 and 20, barium sulfate dispersion is prepared by mixing 17.4 parts by weight of barium sulfate (BF-40, average particle size 10 nm) with 80 parts by weight of N,N-dimethylacetamide and 2.6 parts by weight of a dispersing agent (see 0101).

Note that the compositions above have low thermal expansion coefficient) of 1.5-3.9 x10-5/° C , see Table 1), where the lowest CTE (i.e. 1.5x10-5/° C) demonstrates the composition of polyamide and barium sulfate.
Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use silica and barium sulfate in Kim’s films in order to obtain a composition with very low CTE values. 

Note that Kim and Nonaka do not teach the physical properties recited in claims 1-9.
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).



Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and modified Kim’s films, since they prepared from the components by the same or analogous method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765